Citation Nr: 0943293	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-08 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than June 22, 
2001, for a grant of service connection for ankylosing 
spondylitis of the cervical spine and of the lumbar spine.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for ankylosing spondylitis of the cervical spine. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for ankylosing spondylitis of the thoracolumbar 
spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1969; prior to that he had participated in a Reserve 
Officers' Training Corps (ROTC) program in 1965 culminating 
in his commission in the United States Army Reserve in May 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, D.C., that granted service connection 
and assigned a 20 percent disability rating for ankylosing 
spondylitis of the cervical spine, and assigned a 10 percent 
disability rating for ankylosing spondylitis of the 
thoracolumbar spine, both effective from June 22, 2001.  
Jurisdiction over the appeal lies in the Regional Office (RO) 
in Pittsburgh, Pennsylvania.   

In March 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

In his May 2007 notice of disagreement, the Veteran argues 
that the effective date of the spine disabilities should be a 
date at least as early as the original 1993 claim because the 
RO mistakenly failed to recognize that his service in the 
Senior Reserve Officer Training Corps during the summer of 
1965 constituted active duty in the military.  To the extent 
this argument raises an informal claim that clear and 
unmistakable error was committed in the December 1993 rating 
decision, the matter is referred to the RO for appropriate 
action.  

The issues of initial disability ratings for the Veteran's 
service-connected ankylosing spondylitis of the cervical 
spine and of the thoracolumbar spine are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the AMC in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for a back condition was denied in a 
December 1993 rating decision, notice of that decision was 
mailed to him in January 1994, and the Veteran did not file a 
notice of disagreement with respect to that adverse decision.  

2.  On June 22, 2001, VA received a claim to reopen the 
Veteran's previously-denied claim for service connection for 
a back condition.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 22, 
2001, for a grant of service connection for ankylosing 
spondylitis of the cervical spine and of the thoracolumbar 
spine have not been met.  38 U.S.C.A. §§ 5107, 5110, 5109A, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.105, 
3.400, 20.302, 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective date earlier than June 22, 2001

In May 1993, the Veteran filed a claim for service connection 
for a back condition.  That claim was denied in a 
December 1993 rating decision.  Notice of that adverse 
decision was mailed to the Veteran in January 1994.  Since 
the Veteran did not file a notice of disagreement with 
respect to that decision, the December 1993 rating decision 
became a final decision.  38 U.S.C.A. § 7105(b)(1) (notice of 
disagreement shall be filed within one year following date of 
mailing of notice of determination); 38 C.F.R. §§ 20.302 
(same), 20.1103 (if an appeal is not perfected, a 
determination on a claim by an agency of original 
jurisdiction for which the claimant is properly notified, is 
final).  On June 22, 2001, the RO received the Veteran's 
claim to reopen the previously-denied claim for entitlement 
to service connection for a back condition.  New and material 
evidence was received by the RO, the claim was reopened, and 
service connection was granted.  The disability ratings 
assigned to the two spine disabilities were effective from 
June 22, 2001.  It is that effective date that the Veteran is 
challenging on appeal.  

The assignment of an effective date for the grant of service 
connection is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  Generally, for a claim reopened after final 
disallowance, such as the claim at issue here, Congress has 
provided that the effective date is fixed in accordance with 
the facts found, but shall be no earlier than the date of 
receipt of the application.  38 U.S.C.A. § 5110(a).  VA 
regulations also provide that for reopened claims, the 
effective date for service connection is the date of receipt 
of the claim or the date entitlement to service connection 
arose, whichever is later.  38 C.F.R. § 3.400(r).  

The Veteran's claim was date-stamped showing it was received 
in the mail room of the Pittsburgh, Pennsylvania, RO on 
June 22, 2001.  Thus, under both the statute and the 
implementing regulation, the earliest date that can be 
assigned for the grant of service connection is June 22, 
2001, the date of receipt of the claim.  Since that is the 
date that was assigned for the Veteran's grant of service 
connection for both spine disabilities, an effective date 
earlier than June 22, 2001, is not warranted.  

The Veteran does not challenge that the December 1993 
decision became final or that he filed his claim to reopen 
earlier than June 22, 2001.  Instead, he raises some general 
complaints about the Army and VA without clearly explaining 
why those complaints warrant an earlier effective date.  For 
example, he asserts that he should have been allowed to have 
a physical examination at the time he separated from service.  
May 2007 Notice of Disagreement.  But the record contains a 
December 1969 report of medical examination in which an 
examiner determined that the Veteran was fit for discharge.  
And notwithstanding that the December 1969 examination report 
shows his spine was normal at discharge, service connection 
has been granted for the spine disabilities that manifested 
during active service.  In any event, the Veteran has failed 
to explain why, even if the separation examination had been 
less than ideal, that would require applying an effective 
date rule different from the one for reopened claims that has 
been applied.  

The Veteran also argues that the Army should have told him 
that after separation from service he was entitled to file a 
claim with VA for disability compensation.    May 2007 Notice 
of Disagreement.  The Board notes that the Veteran was in 
touch with VA shortly after separation from service in order 
to claim educational benefits but that he did not file a 
claim for disability compensation until May 1993.  The record 
is silent as to what prompted him to file his disability 
compensation claim then.  But even if the Veteran was not 
aware at the time of his separation from service that he 
could file a disability claim, there is no alternative 
effective date rule that applies when claimants did not know 
they could file a disability compensation claim.  

Finally, he argues that the effective date of his service 
connection award should be earlier because the RO 
misunderstood in 1993 that his Reserve Officer Training Corps 
(ROTC) service during the summer of 1965 is properly 
considered as active military service.  As discussed in the 
introduction, to the extent this is a claim for clear and 
unmistakable error (CUE) with respect to the December 1993 
decision, that issue has been referred to the RO.  
38 U.S.C.A. § 5109A;  38 C.F.R. § 3.105(a).  However, the 
Veteran is mistaken that service connection was granted in 
the September 2006 rating decision because the RO then 
determined that his ROTC service constituted active military 
service.  Service connection was granted in September 2006 
because that was when the record contained a medical nexus 
opinion linking the Veteran's current back condition with a 
back condition that manifested in active service in 1968.  In 
the September 2006 rating decision, the RO noted that while 
the examiner stated that the Veteran's ankylosing spondylitis 
may have been due in part to the reported jeep accident in 
1965, the examiner ultimately opined that the onset of the 
Veteran's ankylosing spondylitis was coincident with the 
Veteran's active military service as noted in service 
treatment records dated in 1968.  The RO found further, that 
based on the evidence of record, the Veteran was presumed 
sound on entrance into active service in 1968, and thus, the 
disability in question had its onset during that period of 
service.  Parenthetically, the Board also notes that ROTC 
training, required before commissioning as an officer, does 
not constitute active duty and was not included as active 
duty for training for disability purposes prior to October 1, 
1982.  38 C.F.R. § 3.6(c)(4) (2009).  The status of the 
Veteran's ROTC service was thus not relevant to the grant of 
service connection for the spine disabilities and does not 
warrant the application of a different effective date rule.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  However, this appeal involves the application of 
law to undisputed facts in the record concerning the dates 
that the prior decision became final and the claim to reopen 
was filed and some arguments by the Veteran that the 
effective date rules should not be applied in his case.  
Accordingly, there is no reasonable doubt to resolve.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (when there is no 
authority in the law to provide relief, that relief is 
properly denied).  


II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  The 
Veteran's claim arises from his disagreement with the 
effective date following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA retrieved the Veteran's claims folder containing his 
service treatment records and records of his earlier claim.  
He was provided with the opportunity to present sworn 
testimony at an October 2002 personal hearing before a 
Decision Review Officer and at a March 2009 personal hearing 
before the undersigned Veterans Law Judge.  There are no 
outstanding requests for assistance with respect to the 
earlier effective date issue.   VA therefore fulfilled its 
duty to assist the Veteran in this appeal.  


ORDER

Entitlement to an effective date earlier than June 22, 2001, 
for a grant of service connection for ankylosing spondylitis 
of the cervical spine and of the thoracolumbar spine, is 
denied.    


REMAND

The most recent compensation and pension (C&P) examination 
was conducted in November 2005.  But evidence in the record 
indicates that the Veteran's spine disabilities have worsened 
since then.  For example, the Veteran testified at his 
personal hearing that his condition is worse and that VA has 
now provided him with many assistive devices (to help him 
walk, put on his socks, wipe himself, and pick things up off 
the floor) because of his limited range of motion.  His 
wife's March 2009 statement describes his recent increased 
limitation of function due to pain.  And, the November 2008 
clinical evaluation at Mahoning Physical Therapy, Inc., shows 
greater limitation of motion than at the November 2005 C&P 
examination.  

That information about his worsened orthopedic condition is 
not sufficient to evaluate other possible manifestations of 
his ankylosing spondylitis disability.  For example, the 
November 2008 physical therapy report records absent deep 
tendon reflexes for biceps and ankle jerks and notes that the 
Veteran may need traction to decompress the nerve roots.  The 
Veteran also reported at that session that he was 
experiencing increased left thigh and groin pain and reported 
a weakening of muscles.  The physical therapist noted that 
the Veteran presented with increasing abdominal protrusion 
and the Veteran's VA treatment records show that he has 
sought treatment for diarrhea.  In addition, the Veteran has 
complained of blurred vision since his last C&P examination.  
July 2005 Refraction Consult.  

Since there is some evidence of possible manifestations of 
the disability, but not complete findings with respect to 
orthopedic, neurological, digestive, or eye manifestations, 
additional medical evidence is necessary.  The Veteran should 
be scheduled for an examination or examinations for the 
purpose of determining all  current manifestations of his 
ankylosing spondylitis disability of the cervical spine and 
of the thoracolumbar spine.  

In addition, the most recent VA treatment records date from 
July 2005, so the Veteran's claims folder needs to be updated 
with his more recent treatment records.    

Finally, in his May 2007 notice of disagreement, the Veteran 
pointed out that he had filed a claim for disability benefits 
with the Social Security Administration.  Although his claim 
was denied, there may be evidence in his claims file that 
would be relevant to the issues on appeal.  VA should make as 
many requests as necessary from federal record keepers for 
evidence that may help substantiate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the 
Veteran's medical treatment records-both 
from private providers and from VA 
facilities (including any fee-based 
physical therapy records)-dated since 
July 2005 and associate that additional 
evidence with the claims folder.  

2.  Make arrangements to obtain the 
Veteran's disability claim file from the 
Social Security Administration. 

3.  Make arrangements for the Veteran to 
have an appropriate examination or 
examinations to determine the current 
condition of all manifestations (including 
orthopedic, neurological, digestive 
system, and eye manifestations) of his 
service-connected disability of ankylosing 
spondylitis of the cervical spine and of 
the thoracolumbar spine.  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner(s) in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:  

Describe the current condition of each 
manifestation of the Veteran's disability 
of ankylosing spondylitis of the cervical 
spine and of the thoracolumbar spine.  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


